Hair, Judge,
delivered the opinion of the Court:
The deed executed by M’Neil, the Sheriff, to the Plaintiff, being an official act, conveyed a good and valid title — (3 Murph. 507.) In the other view of the case taken by the Judge, supposing the Sheriff did not act officially, but as the agent of Hussey, I do not concur, unless M’JSTeil had been duly authorised, by a written Power of Attorney, to execute the deed for him. An authority by parol would not be sufficient, because titles to land must be evidenced by written conveyances. I think the non-suit ought not to be set aside.
Per curiam,
Judgment aeeirmed.